Citation Nr: 1519601	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO. 11-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional dependent compensation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran additional compensation benefits for his dependents. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014. A hearing transcript is of record.


FINDING OF FACT

The Veteran did not provide Social Security numbers for his dependents, although requested to do so by a letter dated March 10, 2008.


CONCLUSION OF LAW

The criteria for entitlement to payment of additional compensation benefits for dependents have not been met. 38 U.S.C.A. §§ 1115, 5101, 5103, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.158, 3.204, 3.216, 3.401 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) requires VA to provide notice and assistance needed to substantiate claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements does not require VCAA notice. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

There is no reported evidence that is relevant to the appeal and remains outstanding. The appeal turns on when the Veteran provided necessary information and does not involve a medical question; hence neither a medical examination nor opinion is required.

The Veteran and his representative had an opportunity to participate in the claims process, including through testimony and argument presented at the October 2014 Board hearing. At the hearing, the Veteran offered reasons as to why the required information was not provided and these are discussed below. In all, there was no additional evidence that could substantiate entitlement, because the facts were not in dispute. The undersigned asked questions designed to elicit an understanding of the Veteran's position. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103. In sum, the Board finds no indication that there is any additional evidence to be submitted or obtained in the current appeal.

Dependent Compensation

Additional compensation may be paid for a child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 C.F.R. § 3.4(b)(2) (2014).

Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant. 38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216.

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 U.S.C.A. § 5510(f); 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent child is the date of the birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of a VA request. See 38 C.F.R. § 3.401(b)(1). 

If VA requests evidence of incomplete application, including a Social Security number for a dependent, but such evidence is not furnished within a year of the notification, the claim is deemed abandoned, and no benefits may be paid or furnished based upon the application. 38 U.S.C.A. §§ 5101(c)(2), 5103(a) (West 2014); 38 C.F.R. §§ 3.158(a), 3.204(a)(1), 3.216 (2014).

In the instant appeal, the Veteran first applied for VA compensation benefits via a June 2000 formal claim on VA Form 21-526. At that time, however, he had no qualifying dependents.

In July 2000, the Veteran married E.D. They divorced in January 2004 and apparently had no children.

In February 2004, the Veteran married A.F. They divorced in December 2007 and had a child, R.S, born in January 2006.

The Veteran again applied for VA compensation benefits via a January 2007 formal claim on VA Form 21-526. The Veteran provided incorrect social security numbers for the dependents for which he was requesting compensation. 

In a March 2008 notice of decision, the AOJ notified the Veteran that he must complete VA Form 21-686c, "Declaration of Status of Dependents" before additional benefits for dependents could be paid. He did not respond do this notice.

The Veteran again applied for VA compensation benefits via a May 2009 formal claim on VA Form 21-526. In this application, the Veteran provided an erroneous social security number for R.S. and none at all for A.F. or E.D. He also claimed other dependents, A.B. and J.B. but they do not appear to be part of his current claim. A June 2009 VA Form 21-686c, "Declaration of Status of Dependents" also provided an erroneous social security number for R.S. and none at all for A.F. or E.D. A June 2009 formal claim on VA Form 21-526 provided no information at all with regard to A.F. and E.D. and, once again, an erroneous social security number for R.S. 

In July 2009, the AOJ informed the Veteran that it had been unable to verify any of the three different Social Security numbers the Veteran provided for R.S. 

The VA Forms 21-526 submitted by the Veteran in January 2007, May 2009, and June 2009 specifically asked him to provide the Social Security numbers for all dependents. The Veteran did not provide this information. He does not dispute this but argued that he did not have the correct Social Security numbers because he had accepted a divorce decree that precluded him from obtaining them for R.S. and his ex-wife, A.F. He reported that R.S.'s mother, A.F.,  refused to provide him with the numbers. He offered no explanation for the unavailability of E.D.'s Social Security number, although, as noted previously, they were divorced and had no children, so E.D. was no longer a dependent.  

Controlling regulations provide that "a claimant must provide a social security number for any dependent on whose behalf he or she is seeking benefit." 38 C.F.R. § 3.204. "As a condition for receipt of benefits, a claimant shall furnish VA with the social security number of any dependent based upon whom benefits are sought upon request." 38 C.F.R. § 3.216. Further, in relevant part, 38 C.F.R. § 3.401(b) provides that an award of additional dependent compensation payable to a veteran will be effective the "[d]ate notice is received of the dependent's existence, if evidence is received within [one] year" of VA's request. 

In this case, the VA Form 21-526 submitted by the Veteran in January 2007 noted that the Veteran must provide a Social Security number for each dependent for whom he is seeking compensation. He has not provided the required numbers. The Veteran has explained the difficulty in obtaining Social Security numbers, but by regulation the only basis for paying dependent benefits absent that number is where no such number has been issued. 38 C.F.R. § 3.216. The Veteran does not claim that R.S. has not been issued a Social Security number.

At his hearing, the Veteran contended that dependency compensation should be established absent the requisite numbers because of his inability to obtain them. He and his representative contended that due to the Veteran's ex-wife's intransigence, R.S.'s Social Security number was unavailable. While the Board is sympathetic to the Veteran's contentions, there appears to me no exception to the statutory and regulatory requirements regarding the provision of the Social Security numbers, other than that noted above.   

VA requested the Social Security numbers by decision letter in March 2008. Because the numbers were not supplied by March 2009, the claim is deemed abandoned, and no benefits may be paid or furnished based upon the application. 38 U.S.C.A. §§ 5101(c)(2), 5103(a) (West 2014); 38 C.F.R. §§ 3.158(a), 3.204(a)(1), 3.216 (2014). Given that the numbers were not produced within one year of the March 2008 letter, the Board need not address the 60 day requirement under § 3.216.

VA has a duty to assist a claimant, but such claimant bears ultimate responsibility for providing required information in support of claims for VA benefits. See 38 C.F.R. § 3.159. The requisite Social Security numbers have never been provided and, absent those numbers, VA cannot pay the additional benefits. 38 U.S.C.A. §§ 1115, 5101, 5103, 5110(f) (West 2014); 38 C.F.R. §§ 3.109, 3.158, 3.204, 3.216, 3.401 (2014).


ORDER

Additional dependent compensation is denied.



____________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


